Opinion by
Johnson, J.
In accordance with stipulation of counsel that certain items appearing on schedule B, attached to and made a part of the decision in this ease, consist of china figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the merchandise was held dutiable as follows: (1) As to the items entered or withdrawn from warehouse for consumption prior to May 28, 1950 (protest 186453-K), at 20 percent under paragraph 1547 (a); and (2) as to the items entered or withdrawn from warehouse for consumption subsequent to May 28, 1950 (protests 182963-K, 194089-K, 192014-K, and 196918-K), at 10 percent under said paragraph 1547 (a), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).